Citation Nr: 1700303	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  05-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected lumbosacral strain with degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected chondromalacia of the right knee.

4.  Entitlement to an effective date prior to August 22, 2003 for the grant of service connection for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law
WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2004, July 2007, and February 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The January 2004 rating decision increased the assigned evaluation for the service-connected lumbosacral spine disability to 40 percent effective August 22, 2003, the date of the increased rating claim.  The July 2007 rating decision denied entitlement to a TDIU.  The February 2014 decision granted service connection for chondromalacia of the right knee and assigned a 10 percent disability rating.

In November 2004, the Veteran testified before a Decision Review Officer.  A transcript of that hearing is of record.

In a March 2006 decision, the Board denied the Veteran's claim of entitlement to an increased rating for the service-connected lumbosacral spine disability.  The Veteran appealed the March 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2007, the Court vacated the Board's March 2006 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In March 2009 and May 2010, the Board remanded the issue of entitlement to an increased rating for the lumbosacral spine disability for further evidentiary development.  The issue of entitlement to a TDIU was also remanded in the May 2010 Board decision.

In a May 2012 decision, the Board denied the claim of entitlement to an increased schedular evaluation for lumbosacral strain with DDD.  The issue of entitlement to referral of the lumbosacral spine disability for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was remanded for referral to the Director of Compensation Service.  A supplemental statement of the case (SSOC) was issued in November 2015.

Also, in the May 2012 decision, the Board remanded the issue of entitlement to a TDIU for the issuance of a SOC.  However, upon remand, the AOJ failed to issue a SOC as to the TDIU claim; rather, the matter was addressed in the November 2015 SSOC.  Nevertheless, the Court has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, as the Veteran has consistently asserted entitlement to a TDIU based upon his service-connected lumbosacral spine disability, the issue of entitlement to a TDIU is properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In the May 2012 decision, the Board found that referral to the Director of Compensation Service is warranted for consideration of extraschedular entitlement to a rating greater than 40 percent for service-connected lumbosacral strain with DDD.  The Board instructed that, upon remand, the AOJ should refer the Veteran's claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

In June 2014, the AOJ submitted a memorandum referring the increased rating claim to the Director of Compensation Service.  In response, the Director issued an October 2015 memorandum in which he addressed the Veteran's entitlement to TDIU benefits on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the Director did not address the matter of the Veteran's entitlement to an extraschedular rating for lumbosacral strain with DDD pursuant to 38 C.F.R. § 3.321(b)(1), as instructed by the Board.

With regard to the TDIU claim, as described above, the Veteran has repeatedly asserted entitlement to a TDIU based, primarily, on his service-connected lumbosacral spine disability.  Thus, the AOJ's development of the lumbosacral spine claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture, would be premature, and this claim is thus remanded, as well.

In addition, the May 2012 Board decision remanded the issue of entitlement to service connection for a right knee disability.  In a February 2014 decision, the RO granted service connection for chondromalacia of the right knee and assigned a 10 percent rating, effective August 22, 2003.  The Veteran filed a notice of disagreement (NOD) as to the assigned initial rating and effective date of the grant of service connection in April 2014.  The AOJ did not issue a statement of the case (SOC) as to the claims for a higher initial rating for right knee chondromalacia and an earlier effective date for the grant of service connection for right knee chondromalacia.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), codified in 38 C.F.R. § 19.9(c) (2016).

Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA outpatient records.

2. Then refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his lumbosacral strain with DDD in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  A copy of the decision on the extraschedular claim must be included in the claims file.

3. Separately, issue a SOC addressing the Veteran's entitlement to an initial rating in excess of 10 percent for right knee chondromalacia and an effective date prior to August 22, 2003 for the grant of service connection for right knee chondromalacia.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal should the matters be returned to the Board.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

